Citation Nr: 1513053	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-44 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to burial benefits, to include a plot or interment allowance. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1963 to October 1967.  He died in September 2008, and the appellant is his surviving spouse.  

This matter is on appeal from a January 2010 administrative decision by the Pension Management Center in St. Paul, Minnesota (Pension Center), of the Department of Veterans Affairs (VA).  The appellant testified before the undersigned Veterans Law Judge in May 2013.  The appeal was remanded in June 2014 for initial consideration of the inextricably intertwined issue of service connection for the cause of the veteran's death.  That claim was denied by the RO in a rating decision dated in November 2014, on the basis that he was not shown to have had the requisite Vietnam service (his letters written during service did not specifically refer to being in Vietnam when he was ashore), nor did his death from congestive heart failure qualify as "ischemic heart disease."  Although the appeal period for this decision has not yet expired, the appellant is not prejudiced by the Board's considering the claim at this time.  In this regard, should such a claim ultimately be granted, the appellant would be eligible to file a claim for service-connected burial benefits, which is not subject to the same 2-year time limitation as a non-service-connected burial benefits claim.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. § 3.1703(a) (2014).  

The issue of entitlement to death pension benefits, at the aid and attendance rate, was raised by the appellant at her hearing in May 2013.  See Hearing Transcript, p. 10, where appellant stated that she felt she was entitled to something, that the Veteran was her caretaker, and that she was legally blind.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action, to include notification to her of the most recent maximum rate of payment for a surviving spouse entitled to aid and attendance, and of the effect of other income, including Social Security Administration (SSA) benefits or a widow's pension from her husband's former employer, on her entitlement.  


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse who paid for burial expenses of the Veteran. 

2.  At the time of the Veteran's death in September 2008, he was not in receipt of VA compensation or pension, had no service-connected disabilities, or pending original or reopened claims for compensation or pension. 

3.  The Veteran died at his private residence, and was not hospitalized by VA or receiving care under VA contract at a non-VA facility at that time of his death.

4.  The Veteran was not discharged from active service for a disability incurred or aggravated in line of duty.

5.  The Veteran, at the time of discharge from active service, did not have a disability shown by official service records.



CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits, to include a plot and interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In a letter dated in June 2011, the RO advised the claimant of the information necessary to substantiate the claim for burial benefits, and of hers and VA's respective obligations for obtaining specified different types of evidence. 

With regard to the duty to assist, the Veteran's service treatment records and service personnel records have been obtained.  There are no VA treatment records available, and there is no evidence that the Veteran filed a VA claim during his lifetime.  No further development of medical evidence is required, because the decision turns on other factors, as discussed below.  

At the Veteran's Board hearing in May 2013, the requirements of the claim and the existence of additional evidence was discussed, and the appellant was provided 60 days to submit additional evidence.  Such evidence was received with a waiver of RO consideration.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was remanded in June 2014 to address underlying issues of service connection for the cause of the veteran's death.  That development was satisfactorily accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).

Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations at 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold:  to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process.  78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  

The AOJ has not yet considered the appellant's claim in light of the new regulations; however, none of the amended provisions apply to the case at hand.  Rather, the substantive requirements for a non-service-connected burial allowance remain the same as in the previous version of the regulations.  There is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In general, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.  

As noted above, service connection for the cause of the Veteran's death was denied in a November 2014 rating decision; and, therefore, the claim must be considered pursuant to the regulation regarding nonservice-connected burial benefits, set forth in 38 C.F.R. § 3.1705.  It must be noted that the statutory maximum payment that may be made for non-service-connected burial benefits under this provision (and the previous 38 C.F.R. § 3.1600(b)) is $300.  38 U.S.C.A. § 2302(a) (West 2014).  The regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  38 C.F.R. § 3.1705(b) (previously at 38 C.F.R. § 3.1600(b)).  

(Previously, 38 C.F.R. § 3.1600(b) also provided for burial allowance for indigent veterans whose remains were unclaimed.  The provision governing this situation, which is not present in this case, is now set forth in 38 C.F.R. § 3.1708.)

At the time of his death in September 2008, the Veteran was not in receipt of VA compensation or pension benefits, nor was a claim for such pending at the time of his death.  At her Board hearing before the undersigned, the appellant testified that the Veteran had filed claims during his lifetime at the VA in Loma Linda, California, in the 1990's, and in Albuquerque, New Mexico, in about 2003.  However, VA has been unable to locate any record of a claim having been filed during the Veteran's lifetime, and the appellant does not have any record of such a claim.  The appellant also stated that the Veteran was in the beginning stages of applying for benefits when he passed away suddenly, but, unfortunately, there must be some communication in writing evidencing an intent to apply for benefits, to constitute a claim.  See Criswell v. Nicholson, 20 Vet. App. 501 (2006).  Here, no communication was received prior to the Veteran's demise.  

A burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (previously at 38 C.F.R. § 3.1605(a)).  The statutory maximum payment under this provision is $700.  38 U.S.C.A. § 2303.  In this case, it is undisputed that the Veteran's death occurred at his residence, and that his medical care was received outside the VA system.  A burial allowance under this provision is not warranted.  

The Veteran was eligible for burial in a national cemetery due to his status as a veteran.  38 C.F.R. § 38.620(a).  When such a Veteran dies from nonservice-connected causes, and is buried in a private cemetery, entitlement to a plot or interment allowance is warranted when the following conditions are met: 

(1) The veteran is eligible for a burial allowance based on non-service-connected death under 38 C.F.R. § 3.1705;

(2) The veteran is eligible for a burial allowance based on VA hospitalization at time of death under 38 C.F.R. § 3.1706;

(3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or

(4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.1707(c) (previously at 38 C.F.R. § 3.1600(f)).  

The maximum statutory amount payable for a plot or interment allowance is $700.  38 U.S.C.A. § 2303.  

As discussed above, the Veteran did not meet the criteria for a burial allowance under 38 C.F.R. § 3.1705 or 38 C.F.R. § 3.1706.  Service department personnel and treatment records fail to show he was discharged from service due to disability.  Although the appellant contended, in her June 2010 notice of disagreement, that a bullet grazed the Veteran's head in the line of duty during the Vietnam War, there is no record of such injury, nor of the authorization of a Purple Heart Medal.  Likewise, at the time of discharge from active service, there was no disability shown by official service records, which in medical judgment would have justified a discharge for disability.  In this regard, the separation examination in September 1967 was normal, and service treatment records do not otherwise show any disabilities present at discharge.  

Under these circumstances, non-service connected burial benefits are not warranted under either the old or new regulations.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted.


ORDER

Entitlement to burial benefits, to include plot and interment allowance, is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


